Citation Nr: 0608468	
Decision Date: 03/23/06    Archive Date: 04/04/06

DOCKET NO.  03-20 408	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Carole R. Kammel, Counsel


INTRODUCTION

The veteran served on active duty from February 1969 to 
October 1971.
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia, wherein the RO denied service connection 
for PTSD.

In March 2005, the Board remanded the veteran's claim to the 
RO for additional development.  The requested development has 
been completed and the case is ready for appellate review.  


FINDING OF FACT

The weight of the competent evidence is against a finding 
that the appellant developed post-traumatic stress disorder 
(PTSD) as a result of active military service in the Republic 
of Vietnam.


CONCLUSION OF LAW

The criteria for establishing service connection for post-
traumatic stress disorder are not met.  38 U.S.C.A. §§ 1110, 
5103, 5103A, 5107(a) (West 2002); 
38 C.F.R. §§ 3.303, 3.304, 4.125 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  Upon receipt 
of a complete or substantially complete application for 
benefits, VA is required to notify the claimant and his 
representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The VCAA notice must inform the claimant of any information 
and evidence (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in his possession that pertains to the claim in 
accordance with 38 C.F.R. § 3.159(b)(1).  VCAA notice should 
be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  

The Board observes that the veteran was apprised of VA's 
duties to both notify and assist in correspondence, dated in 
July 2005.  In particular, the July 2005 letter informed the 
veteran that to substantiate his claim for service connection 
for PTSD, he must demonstrate that he has a current diagnosis 
of PTSD that is related to service.  The veteran was 
instructed to submit or identify evidence relevant to his 
claim, to include a statement from a doctor, private or VA.  
The letter advised the veteran that VA must make reasonable 
efforts to assist him in getting evidence, including service 
medical records, VA out-patient treatment records and 
examination reports, or relevant records held by any 
government agencies.  The veteran was told that it was his 
responsibility to submit all records not in the possession of 
a Federal agency, which includes records in his possession.  
In addition, a June 2003 statement of the case and November 
2005 supplemental statement of the case informed the veteran 
of the laws and regulations pertaining to his claim for 
service connection for PTSD.  Thus, the discussion contain in 
the July 2005 letter, as well as the substance of information 
provided in the statement and supplemental statement of the 
cases, collectively furnished the veteran notice of the types 
of evidence he still needed to send to VA, the types of 
evidence that VA would assist in obtaining, and in effect 
requested that the veteran provide VA with or identify any 
additional sources of evidence that he possessed or knew of 
that could help to substantiate his claim for service 
connection for PTSD. 
In summary, the Board finds that no additional notice is 
required under the provisions of 38 U.S.C.A. § 5103 and 38 
C.F.R. § 3.159(b).  Although the July 2005 notice required by 
the VCAA may not have been provided until after the RO 
adjudicated the appellant's claim in November 2002, "the 
appellant [was] provided the content-complying notice to 
which he [was] entitled."  Pelegrini v. Principi, 
18 Vet. App. 112, 122 (2004).  Consequently, the Board does 
not find that any late notice under the VCAA requires remand 
to the RO.  Nothing about the evidence or any response to the 
RO's notification suggests that the case must be re-
adjudicated ab initio to satisfy the requirements of the 
VCAA.

Regarding VA's duty to assist and the veteran's claim for 
service connection for PTSD, service medical and personnel 
records, post-service VA treatment and examination reports, 
and statements of the veteran have been associated with the 
claims file.  In addition, in March 2005, the Board remanded 
the veteran's claim to the RO for additional development, to 
include an opportunity for the veteran to submit additional 
information regarding his claimed stressors.  In response to 
the Board's March 2005 remand, VA sent the veteran a PTSD 
questionnaire letter requesting that he provide additional 
information regarding his claimed in-service stressors, but 
he failed to respond.  The appellant has not reported that 
any other pertinent evidence might be available to support 
his claim.  See Epps v. Brown, 
9 Vet. App. 341, 344 (1996).  Therefore, the Board finds that 
VA has completed its duties under the VCAA and all applicable 
law, regulations and VA procedural guidance.  38 U.S.C.A. §§ 
5100, 5103, 5103A, 5107 (West 2002).

Accordingly, under these particular circumstances, the Board 
finds that VA did not have a duty to assist in this regard 
that remains unmet with respect to the disability on appeal.

II.  General Service Connection Laws and Regulations

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  See 38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. § 3.303(a) (2005).  If a condition 
noted during service is not shown to be chronic, then, 
generally, a showing of continuity of symptoms after service 
is required for service connection.  See 38 C.F.R. § 
3.303(b).

Congress has specifically limited entitlement to service 
connection for disease or injury to cases where such have 
resulted in a disability.  See 38 U.S.C.A. §§ 1110, 1131 
(West 2002).  Hence, in the absence of proof of a present 
disability, service connection may not be awarded.  See 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  The 
United States Court of Appeals for Veterans Claims (Court) 
has held that, under the law cited above, "[a] determination 
of service connection requires a finding of the existence of 
a current disability and a determination of a relationship 
between that disability and an injury or disease incurred in 
service."  
Watson v. Brown, 4 Vet. App. 309, 314 (1993).  

The provisions of 38 C.F.R. § 3.304(f) (2005) indicate, in 
pertinent part, that service connection for PTSD requires 
medical evidence diagnosing the condition in accordance with 
Section 4.125(a); a link, established by medical evidence, 
between current symptoms and an in-service stressor, and 
credible supporting evidence that the claimed in-service 
stressor occurred.  If the evidence establishes that the 
veteran engaged in combat with the enemy and the claimed 
stressor is related to that combat, in the absence of clear 
and convincing evidence to the contrary, and provided that 
the claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  

For the purposes of establishing service connection, a 
stressor is a traumatic event 1) to which the veteran was 
exposed during active service and in which the veteran 
"experienced, witnessed, or was confronted with an event or 
events that involved actual or threatened death or serious 
injury, or a threat to the physical integrity of self or 
others"; and 2) which produced in the veteran a response 
involving intense fear, helplessness, or horror.  Cohen v. 
Brown, 10 Vet. App. 128, 141 (1997) (citing the DIAGNOSTIC 
AND STATISTICAL MANUAL OF MENTAL DISORDERS (4th ed., 1994) 
(DSM-IV)).  It is the distressing event, rather than the mere 
presence in a "combat zone," that may constitute a valid 
stressor for the purposes of supporting a diagnosis of PTSD.  
Cohen, at 142 (citing Zarycki v. Brown, 6 Vet. App. 91, 99 
(1993)); Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).

To determine what evidence is needed to verify the existence 
of the claimed in-service stressor, it must be determined 
whether the veteran engaged in combat with the enemy, or 
served in combat.  If the claimed stressor is related to the 
veteran having engaged in combat with the enemy, it must be 
determined whether the claimed in-service stressor is 
consistent with the circumstances, hardships, or conditions 
of the combat in which he participated.  See 38 U.S.C.A. § 
1154(b) (West 2002).  If the veteran did not serve in combat, 
alleged stressors must be corroborated by service records or 
other credible supporting evidence.  
C.F.R. § 3.304(f); Pentecost v. Principi, 16 Vet. App. 124 
(2002); 
Cohen v. Brown, 10 Vet. App. 128 (1997).

III.  Analysis

The veteran claims that he is entitled to service connection 
for PTSD because of stressful combat experiences, to include 
sniper and mortar attacks, during his service in the Republic 
of Vietnam.  However, the only evidence of the veteran's 
stressors are his personal statements.  Indeed, in March 
2005, VA sent the veteran a letter and requested that he 
provide additional information regarding his claimed 
stressors.  However, the veteran failed to respond to the 
RO's request.  Thus, the claimed combat stressors cannot be 
verified. 
 
Service medical records are entirely negative for any 
subjective complaints or clinical findings referable to PTSD.  
Indeed, a September 1971 service separation examination 
report reflects that the veteran was found to have been 
psychiatrically "normal."  

Service personnel records, to include the veteran's DD 214, 
reflect that he served in the Republic of Vietnam from 
September 11, 1969 to September 22, 1970, that his military 
occupational specialty was a service vehicle repairman, that 
he was assigned to the 588th Engineer Company, and served in 
the Vietnam Winter Spring Campaign in 1970.  
(Parenthetically, the Board notes that in February 2005, the 
veteran's representative submitted a history of the 585th 
Engineering Company, which was, apparently, obtained from the 
Internet).  He was awarded the National Defense Service 
Medal, Vietnam Service Medal, the Republic of Vietnam 
Campaign Medal with Two Overseas Bar, and a marksman medal 
(MKM M-14).

In June 2002, the RO received the veteran's claim for service 
connecting for PTSD. A longitudinal review of post-service VA 
outpatient and examination reports, dated from January 1975 
to October 2005, reflects that the veteran reported having 
been in combat during his active service in Vietnam (see VA 
outpatient report, dated in May 2002).  Furthermore, while 
post-service VA outpatient reports reflect that the veteran 
is suffering from substance induced mood disorder, alcohol, 
benzodiazepine, and cannabis dependence, and depression not 
otherwise specified, they do not reflect a diagnosis of, or 
treatment for, PTSD. 

In the absence of proof of a current disease or injury, there 
can be no valid claim. See Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992).  As there is no competent evidence of record 
of any current diagnosis of PTSD, the Board concludes that 
the appellant's claim must be denied.  In addition, since 
there is no diagnosis of PTSD, the Board need not determine 
whether the veteran "engaged in combat with the enemy," as 
contemplated by 38 U.S.C.A. § 1154(b) (West 2002), or is 
otherwise a veteran of combat in addressing the issue of 
service connection for PTSD. Cf. 38 U.S.C.A. § 1154 and 
VAOPGCPREC 12-99 (1999) (concerning presumption of service 
connection in the case of any veteran who "engaged in combat 
with the enemy").

The Board is cognizant of the appellant's own statements to 
the effect that he has PTSD due to events that he experienced 
while in service during the Vietnam era. Nevertheless, the 
evidence does not indicate that he possesses medical 
expertise.  He is not competent to render an opinion on a 
matter involving medical knowledge, such as diagnosis or 
causation.  See Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993).

Accordingly, in the absence of a diagnosis of PTSD, service 
connection is not in order for this claimed disability.  In 
reaching this conclusion, the Board has considered the 
benefit of the doubt doctrine; however, as the preponderance 
of the evidence is against the claim, that doctrine is not 
applicable to the claim.


ORDER

Service connection for PTSD is denied. 



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


